THE THIRTEENTH COURT OF APPEALS

                                   13-21-00120-CV


                                 Tomachia Jones
                                       v.
                     JP Morgan Chase Bank National Association


                                  On Appeal from the
                   400th District Court of Fort Bend County, Texas
                       Trial Court Cause No. 20-DCV-273879


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

July 1, 2021